Citation Nr: 0705593	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  00-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids. 

2.  For the period from October 1, 1999 to January 4, 2001, 
entitlement to a compensable evaluation for gastoesophageal 
reflux disease (GERD) with hiatal hernia.

3.  For the period beginning on January 5, 2001, entitlement 
to an evaluation in excess of 30 percent for GERD with hiatal 
hernia.  

4.  For the period from October 1, 1999 to December 18, 2000, 
entitlement to a compensable evaluation for pes planus (flat 
feet). 

5.  For the period beginning on December 19, 2000, 
entitlement to an evaluation in excess of 10 percent for pes 
planus (flat feet).  

6.  Entitlement to service connection for scars of the right 
hand and arm. 

7.  Entitlement to service connection for skin disability to 
include tinea pedis (athlete's foot) and dermatitis, or 
eczema.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from September 1977 
to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), No. Little Rock, 
Arkansas, regional office (RO).

In April 2005, the Board inter alia remanded the matters of 
entitlement to service connection for lumbosacral strain, 
left ankle sprain, bilateral knee chondromalacia, and 
residuals of a left great toe sprain for further development.  
The RO granted service connection for these matters in a 
March 2006 rating decision and assigned compensable 
evaluations for each.  Thus, these matters are no longer on 
appeal.  As compensable evaluations were assigned for these 
disabilities, the issue of a 10 percent evaluation based upon 
multiple, noncompensable, service connected disabilities on 
appeal is now moot.  The remaining issues on appeal are now 
before the Board for appellate review.



FINDINGS OF FACT

1.  The veteran's hemorrhoids are manifested by internal and 
external hemorrhoids that are non-thrombosed, and no 
excessive redundant tissue; no more than mild or moderate 
disability due to hemorrhoids is shown.

2.  For the period from October 1, 1999 to January 4, 2001, 
the veteran's GERD and hiatal hernia exhibited no history of 
anemia and good results for symptom control with Prilosec.  

3.  For the period beginning January 5, 2001, the veteran's 
GERD and hiatal hernia is manifested by regurgitation, 
particularly at night, approximately three times a week 
without nausea or vomiting; there were no findings of 
hematemsis or bleeding, no weight los, no melana or anemia, 
and no severe impairment of health resulting from his reflux.  

4.  For the period from October 1, 1999 to December 18, 2000, 
the veteran's service connected pes planus (flat feet) 
resulted in no more than mild impairment, manifested by 
decrease of his arches with weight bearing.  

5.  For the period beginning December 19, 2000, the veteran's 
service-connected pes planus (flat feet) results in severe 
bilateral acquired flatfoot (pes planus) manifested by marked 
deformity and characteristic callosities.  Pronounced 
disability is not exhibited.

6.  Scarring on the right hand and arm are not found on 
recent evaluation and are not otherwise related to active 
duty.

7.  Though the veteran does not exhibit other current skin 
disability that is related to active service, tinea pedis had 
its onset during service.





CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met. 38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.114, DC 7336 
(2006).

2.  For the period from October 1, 1999 through January 4, 
2001, the criteria for a compensable evaluation for GERD and 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Codes 7305-7346 (1999).

3.  For the period beginning on January 5, 2001, the criteria 
for an evaluation in excess of 30 percent for GERD and hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Codes 7305-7346 (2006).

4.  For the period from October 1, 1999 through December 18, 
2000, the criteria for a compensable evaluation for pes 
planus (flat feet) were not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5276 (1999).

5.  For the period beginning on December 19, 2000, the 
criteria for a 30 percent evaluation for pes planus (flat 
feet) are met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.71a, 4.73, 
Diagnostic Codes 5276, 5310 (2006).

6.  Scars of the right hand and arm were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

7.  Tinea pedis (athlete's foot) was incurred during military 
service.  38 U.S.C.A. §§ 1110,  5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a June 2005 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, VA outpatient treatment records, VA examination 
reports dated in June 1999, October 2005, January 2006, and 
March 2006, private medical records, the veteran's DD214, and 
numerous statements from the veteran in support of his 
claims.  The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  The veteran acknowledged in an April 
2006 letter that he had "no other information or evidence to 
substantiate his claim."  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's claims of 
service connection for scars of the right hand and arm, and 
increased ratings for GERD with hiatal hernia, hemorrhoids, 
and flat feet for the period prior to December 19, 2000, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, as the Board is granting the claims 
for service connection for tinea pedis and an increased 
rating for flat feet for the period from December 19, 2000, 
the agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  
Therefore, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 




Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Disability Evaluations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4. Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006). Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2006).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluations assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).



The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Hemorrhoids

The veteran is assigned a noncompensable evaluation for 
hemorrhoids under Diagnostic Code 7336.  Under Diagnostic 
Code 7336, mild to moderate disability due to hemorrhoids 
warrants a noncompensable rating.  A compensable rating for 
hemorrhoids requires frequent recurrences of hemorrhoids that 
are large or thrombotic, irreducible, and with excessive 
redundant tissue.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

A June 1999 VA examination showed two small non-bleeding, 
non-thrombosed external hemorrhoids at 6:00.  The physician 
noted that the veteran treated his hemorrhoids with Elocon 
ointment.  

VA outpatient treatment records dated in November 2000 and 
January 2001 noted  complaints of painful hemorrhoids. 

In a written statement, the veteran indicated that he was 
considered for surgery in December 2001; however, his 
physicians recommended that the veteran continue using 
Psyllium Oral Powder.  He complained of problems with 
bleeding, rectal itching, and constipation.  He takes 
Preparation H, Genifiber powder, depositories, and tissues.  
In April 2005, the Board remanded this matter for additional 
examination.  

Findings from an October 2005 VA examination report revealed 
that the veteran's hemorrhoids have been mainly internal, but 
when he is constipated, the hemorrhoids prolapse outward 
producing burning, itching, and bleeding.  The veteran takes 
stool softer regularly, and he has been doing better.  He has 
not had surgery.  He has not had persistent bleeding and no 
secondary anemia.  

Examination revealed a small external hemorrhoid at 9:00.  
There were no fissures and no excessive redundant tissue.  
There was also no evidence of bleeding.  On digital 
examination, there was increase in soft tissue between 6 and 
9:00 that would be consistent with internal hemorrhoids.  The 
diagnosis was internal and external hemorrhoids.  

The clinical findings summarized above, along with the 
veteran's subjective complaints, could possibly represent as 
much as "moderate" disability.  However, such impairment 
due to hemorrhoids does not warrant compensation under 
Diagnostic Code 7336.  As the clinical evidence at the June 
1999 and October 2005 examinations clearly showed the 
veteran's hemorrhoids to not be thrombosed, and this evidence 
did not otherwise suggest that the veteran's hemorrhoids were 
large or involved excessive redundant tissue, a compensable 
rating under Diagnostic Code 7336 is not warranted.

GERD with hiatal hernia 

The RO granted service connection for GERD with hiatal hernia 
in an October 1999 rating decision, and assigned a 
noncompensable evaluation.  In March 2003, the RO assigned a 
30 percent evaluation, effective January 5, 2001.  The 
veteran's GERD with hiatal hernia is evaluated under 
38 C.F.R. § 4.114, Diagnostic Codes 7305-7346.   

Under Diagnostic Code 7305, evidence of mild duodenal ulcer 
symptomatology with recurrent symptoms once or twice yearly 
warrants the assignment of a 10 percent disability 
evaluation.  Evidence of a moderate duodenal ulcer manifested 
by recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration, or with continuous 
moderate manifestations, warrants the assignment of a 20 
percent disability evaluation.  A 40 percent disability 
evaluation requires evidence of a moderately severe duodenal 
ulcer that is less than severe but that causes impairment of 
health manifested by anemia and weight loss or that results 
in recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times a year.  A 60 
percent evaluation requires evidence of a severe duodenal 
ulcer manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2006).

Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted for hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).  

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. § 
4.114 (2006).  Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 
(2006). Therefore, separate evaluations for GERD and Hiatal 
Hernia are not available.

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  Those changes 
pertain to diagnostic codes unrelated to the evaluation of 
the veteran's service-connected disability.  As such, the 
revisions have no bearing on the veteran's case.

From October 1, 1999 to January 4, 2001

Service medical records reveal complaints of chest and 
digestive pain.  Esophagogastroduodenoscopy with biopsy 
performed in April 1998 showed a small hiatal hernia at the 
GE junction, and then moderate to severe distal esophagitis.  
A diagnosis of GERD and hiatal hernia was made in September 
1998.  

In a June 1999 VA examination, the physician reported that 
the veteran was taking Prilosec for his GERD and hiatal 
hernia with good results.  The diagnosis was GERD and hiatal 
hernia.   The veteran submitted a private hospital report 
dated in July 1999 noting treatment and diagnosis of acute 
pancreatitis.  The report indicated that the epigastric pain 
on admission had resolved completely. 

Upon review, a compensable evaluation is not warranted under 
Diagnostic Codes 7305-7346 from October 1, 1999 and January 
4, 2001.  The medical evidence does not appear to show 
evidence of mild symptomatology with recurrent symptoms once 
or twice yearly to warrant a compensable evaluation under 
Diagnostic Code 7305.  Moreover, there was no evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, or regurgitation, or substernal or arm or shoulder 
pain, to warrant a compensable evaluation under Diagnostic 
Code 7346.  The June 1999 physician indicated in the report 
that the veterans GERD and hiatal hernia exhibited no history 
of anemia and good results for symptom control with Prilosec.  

From January 5, 2001

VA outpatient record dated on January 5, 2001 indicated that 
the veteran complained of increased symptoms of GERD.  In 
April 2001, the veteran was admitted to a VA hospital for 
complaints of chest pain.  Hospital report noted an 
assessment of hiatal hernia and poorly controlled GERD on 
zantac.  The veteran complained of chest pain and significant 
reflux brash, which was relieved by belching and GERD 
medications.  Discharge diagnosis was GERD and hiatal hernia 
with no physical restrictions.   

A November 2002 VA emergency room report revealed complaints 
of pain in the  epigastric area for three weeks.  Addendum 
report dated in November 2002 indicated that the veteran was 
given a gastrointestinal cocktail and was then pain free.  

In an August 2004 VA outpatient record, the veteran noted 
complaints of increased GERD symptoms.  He was taking Aciphex 
most days for relief.  

In an October 2005 VA examination report, the veteran 
complained of regurgitation, particularly at night, 
approximately three times a week.  The veteran did not report 
any nausea or vomiting, and no hematemsis or bleeding.  The 
veteran still had some pyrosis, despite medication to control 
his symptoms.  The veteran's weight had actually increased.  
According to the physician, the veteran did not have any 
melana or anemia, or severe impairment of his health 
resulting from his reflux.  

Upon review, an evaluation in excess of 30 percent from 
January 5, 2001 is not warranted under Diagnostic Code 7305 
as there are no clinical findings showing anemia or weight 
loss.  While the medical evidence shows recurrent GERD, the 
evidence does not show recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.  
Similarly, a higher evaluation under Diagnostic Code 7346 is 
not warranted as there are no clinical findings in the record 
showing symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of heath.  38 
C.F.R. § 4.114, Diagnostic Code 6346 (2006).

Pes Planus

Service connection for pes planus was granted in an October 
1999 rating decision with a noncompensable evaluation 
assigned.  In a March 2003 decision, the RO increased the 
evaluation to 10 percent under Diagnostic Code 5276, 
effective December 19, 2000.   

Under Diagnostic Code 5276, a noncompensable evaluation is 
warranted for mild pes planus with symptoms relieved by 
built-up shoe or arch support.  A 10 percent evaluation is 
warranted for unilateral or bilateral moderate acquired pes 
planus with weight-bearing line over or medial to great toe, 
inward bowing of the tendon Achilles, pain on manipulation 
and use of the feet.  A 30 percent evaluation is warranted 
for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use accentuated, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

For the period from October 1, 1999 to December 18, 2000

On VA examination dated in June 1999 the veteran exhibited 
normal posture and gait.  He ambulated without any limping.  
Positive pes planus with decrease of his arches with weight 
bearing was shown.  No deviation of his Achilles tendon was 
indicated.  The diagnosis was pes planus with no inserts for 
a number of years for his shoes.  There appear to be no 
records of treatment for pes planus between October 1, 1999 
and December 18, 2000, other than a November 2000 VA medical 
record noting complaints of foot pain.  

Based upon the June 1999 evaluation, the veteran's service-
connected bilateral pes planus was no more than mild, 
manifested by decrease of his arches with weight bearing.  
There was no evidence of a moderate pes planus manifested by 
weight-bearing line over or medial to great toe; inward 
bowing of the tendon Achilles, pain on manipulation and use 
of the feet.  Thus, a compensable evaluation from October 1, 
1999 to December 18, 2000 was not warranted.  38 C.F.R. 
§ 4.72, Diagnostic Code 5276.  



From December 19, 2000

A VA outpatient report dated on December 19, 2000 indicated 
complaints of feet discomfort.  The veteran was issued a pair 
of insoles.  An August 2004 VA evaluation revealed that 
neurovascular status was grossly intact.  Weight bearing 
revealed the right and left calcaneus to be in rectus 
position; however, there was a collapse of the medial arch.  
There was also evidence of supination of the subtalar joint 
with raising of the medial arch.  X-ray findings dated in 
August 2004 noted tiny posterior calcaneal spurs bilaterally.  

An October 2005 VA examination report indicated right and 
left calcaneus to be in rectus position.  There was a 
collapse of the medial arch bilaterally.  There was evidence 
of supination of the subtalar joint with raisings of the 
medial arch.  Callus formation was noted over both heels, but 
there was no swelling, edema, weakness, or tenderness.  The 
veteran complained of pain on prolonged walking or standing.  
There was no evidence of abnormal weigh bearing and his 
Achilles tendons were in proper alignment.  

Upon review, the criteria for a 30 percent evaluation for 
bilateral pes planus since December 19, 2000 are nearly 
approximated under Diagnostic Code 5276.   The clinical 
evidence reflects that the veteran's service-connected pes 
planus is manifested by weight-bearing line over or medial to 
the great toe with required insole for support, and pain on 
prolonged walking and standing.  There is also evidence of 
deformity and the October 2005 VA examination revealed 
callosities bilaterally.  Resolving all doubt in the 
veteran's favor, the clinical evidence of record presents a 
disability picture which is more appropriately characterized 
as "severe."  However, there is no showing of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendon Achilles on manipulation, not improved by orthopedic 
shoes or appliances, or other manifestations of pronounced 
impairment.    

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral foot disability either prior to, or from 
December 19, 2000.  Bilateral claw foot (pes cavus) is not 
shown in the medical evidence and thus, Diagnostic Code 5278 
is not for application.  38 C.F.R. § 4.72 (2006)

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
held that where an evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006).  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). Inasmuch as Diagnostic Code 5276 is 
not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

Summary 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher evaluations for hemorrhoids, GERD 
with hiatal hernia, or pes planus for the period prior to 
December 19, 2000.  Thus, the preponderance of the evidence 
is against the veteran's increased evaluation claims for 
hemorrhoids, GERD with hiatal hernia, and pes planus for the 
period prior to December 19, 2000.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Extraschedular

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors for an 
extraschedular rating are not present in the instant case.

III.  Service Connection

The veteran contends that he is entitled to service 
connection for scars of the right hand and arm, and skin 
condition, including tinea pedis and dermatitis or eczema.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records contain inconsistent information 
regarding whether scars on the right hand and arm exist.  An 
October 1992 examination noted various scars including one 
scar at the right elbow and one scar at the right wrist.  On 
examination in April 1999, the physician indicated "none" 
with reference to marks, scars, or tattoos.  Findings related 
to scarring, if any, were not reported on the June 1999 VA 
examination.

Service medical records confirm that the veteran was treated 
on multiple occasions during service for various skin 
disabilities, including contact dermatitis, tinea cruris, 
seborrheic dermatitis, pseudofolliculitis barbae, perioral 
contact dermatitis, and candidiasis.  On VA examination in 
June 1999, the veteran reported treatment during service for 
contact dermatitis, seborrheic dermatitis, and tinea pedis 
for which he used steroid creams, coal tar shampoos, and 
antifungal powders.  At the time of the examination, there 
were no obvious rashes or ulcerations, and no evidence of 
active tinea pedis or seborrheic dermatitis.

An October 2001 VA outpatient note indicates complaints of a 
chronic rash around the veteran's mouth and on his chest that 
flares occasionally. Assessment was perioral dermatitis 
chronic. VA treatment records also show active outpatient 
medications for the management of skin conditions, including 
selenium sulfide lotion/shampoo and triamcinolone cream.

Based upon the lack of competent evidence demonstrating 
scarring on the right hand and arm, and given the chronicity 
of the veteran's complaints and the frequency of treatment 
during service for various skin conditions, the Board 
remanded these issues in April 2005 in order to determine the 
nature and probably etiology of any currently diagnosed scar 
and skin disabilities.

In an October 2005 VA examination, evaluation for scarring 
showed scars on the left second metacarpophalangeal joint, 
left dorsal wrist, left forearm, left upper ventral arm, and 
back.  No scars on the right hand or arm were noted on 
examination.  The physician specifically stated that he did 
not see any other scars on the veteran.  In a March 2006 VA 
addendum report, the physician stated that he did not find 
any supporting evidence for the source of the scars in the 
service medical records.  Therefore, any opinion would be 
speculative as to whether scars were related to the veteran's 
service, according to the physician.  

In an October 2005 VA examination for skin disabilities, 
clinical evaluation showed minor cracking between the 
veteran's fourth and fifth toes bilaterally.  No other 
findings were noted.  The physician did not have the claims 
folder available for review at the time of the October 2005 
VA examination.  In a March 2006 VA addendum report, the 
physician indicated that a full claims folder review was 
performed in order to determine etiology of the veteran's 
tinea pedis.  The physician could not find any supporting 
evidence of tinea pedis in the service medical records.  
Therefore, the physician stated that it would be speculative 
to say that the tinea pedis is related to the veteran's 
service.  

Although the veteran contends that he has scarring on the 
right hand and arm, and skin disability, including dermatitis 
and eczema, due to service, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Based upon the record, particularly the October 2005 and 
March 2006 VA examination reports, the Board finds that there 
is no scarring on the right hand and arm, and that the 
scarring found on evaluation in October 2005 is not shown to 
be related to service.  Additionally, tinea pedis is the only 
current skin disability found on recent VA examination.  
While the examiner indicated that it was not shown to be 
related to service, the veteran complained of recurrent tinea 
pedis on the VA examination prior to his service discharge.  
The fungal infection apparently comes and goes.  Resolving 
all doubt in his favor, tinea pedis had its onset in service.  

The preponderance of the evidence is against the veteran's 
service connection claims for scarring on the right hand and 
arm, and skin disability, to include dermatitis and eczema.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran; the benefit-of-the- doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

An initial compensable evaluation for hemorrhoids is denied 

For the period from October 1, 1999 to January 4, 2001, a 
compensable evaluation for gastoesophageal reflux disease 
(GERD) with hiatal hernia is denied.

For the period beginning on January 5, 2001, an evaluation in 
excess of 30 percent for GERD with hiatal hernia is denied.  

For the period from October 1, 1999 to December 18, 2000, a 
compensable evaluation for pes planus (flat feet) is denied. 

For the period beginning on December 19, 2000, an evaluation 
of 30 percent for pes planus (flat feet) is allowed, subject 
to the regulations governing the award of monetary benefits.  

Service connection for scars of the right hand and arm is 
denied. 

Service connection for tinea pedis (athlete's foot) is 
granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


